Citation Nr: 9912530	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-51 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has basic eligibility for educational 
assistance benefits pursuant to Chapter 35, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran apparently served on active duty from March 1944 
to February 1947.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal.


REMAND

The appellant contends that she was eligible for Chapter 35 
benefits prior to the age of 26, due to the fact that her 
father, the veteran, had a permanent and total service-
connected disability at that time.  She states that her 
entitlement to Chapter 35 benefits is not based on her 
father's death. 

The evidence before the Board consists solely of the 
appellant's education file.  A preliminary review of this 
file indicates that it does not contain certain information, 
relevant to this appeal, that would be in the veteran's 
claims file.  For example, the appellant's educational folder 
does not contain the veteran's DD-214 or other service 
department record of his active service, the veteran's death 
certificate, the appellant's birth certificate, or any rating 
decisions or other VA documents showing whether the veteran 
died of a service-connected disability, or died while a 
service-connected disability was rated total and permanent in 
nature.  

As the Board finds that the veteran's claims file is 
necessary for a proper adjudication of this appeal, it is the 
Board's opinion that further development is necessary to give 
the appellant every consideration with respect to the present 
appeal.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should locate the veteran's 
claims file, and associate it with the 
appellant's education file.  If the 
claims file does not contain a copy of 
the appellant's birth certificate or the 
veteran's death certificate, the 
appellant should be requested to submit 
copies of these documents.  

2.  If evidence not previously considered 
by the RO is obtained, pursuant to the 
requested development, the RO should 
readjudicate the appellant's claim of 
eligibility for educational assistance 
benefits pursuant to Chapter 35, Title 
38, United States Code. If the benefit 
sought is not granted, where a timely 
notice of disagreement is of record, the 
appellant should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the appellant 
until she is notified.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

